Citation Nr: 0637321	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  04-00 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1978 to November 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In June 2005, the 
veteran testified at a video conference hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.

The Board notes the veteran's July 2003 correspondence may be 
construed as raising a claim for entitlement to a temporary 
total rating based upon hospitalization.  This matter is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The veteran's service-connected lumbosacral strain is 
presently manifested by no more than moderate limitation of 
lumbar spine motion, including as a result of pain and 
dysfunction, and narrowing or irregularity of joint spaces, 
without evidence of severe intervertebral disc syndrome, 
listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, abnormality on forced motion, incapacitating 
episodes of intervertebral disc syndrome having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months, forward flexion of the 
thoracolumbar spine limited to 30 degrees or less, lumbar 
spine ankylosis, or mild incomplete sciatic nerve paralysis.




CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5293, 5295 (before September 26, 2003) and 5237, 4243 (after 
September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  In this case, 
the veteran was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate his 
claim by correspondence dated in July 2002.  Adequate 
opportunities to submit evidence and request assistance have 
been provided.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to these matters was provided in July 
2006.  The notice requirements pertinent to the issue on 
appeal have been met and all identified and authorized 
records relevant to this matter have been requested or 
obtained.  Further attempts to obtain additional evidence 
would be futile.  The Board finds the available medical 
evidence is sufficient for an adequate determination.  There 
has been substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Factual Background

Service medical records show the veteran was treated for a 
lumbosacral muscle strain after moving drawers in February 
1979.  Subsequent records show ongoing treatment for 
lumbosacral strain.  A rating action in June 1983 awarded 
service connection for lumbosacral strain, and assigned a 10 
percent rating.

Private hospital records show the veteran underwent 
laminectomy at L5-S1 on the left with resection of a 
herniated disc in May 1990.  It was noted the veteran had 
complained of severe lower back pain with radiation to the 
left lower extremity subsequent to an automobile accident in 
May 1989.  

In correspondence dated in June 2002 the veteran requested 
entitlement to an increased rating for his service-connected 
low back disorder.  He stated he had experienced constant 
pain since his 1990 surgical procedure.  He also asserted 
that he had been unable to work because of the disorder.  

Private medical records show a June 2002 magnetic resonance 
imaging (MRI) scan revealed degenerative narrowing of the 
intervertebral disc from L2-L3 through L5-S1, L2-L3 annular 
bulging, L4-L5 small right paracentral disc extrusion 
contacting the right L5 nerve root sleeve, and L4-L5 right 
paracentral disc extrusion with caudal extension and 
ipsilateral right L4 nerve root compression.  

On VA examination in July 2002 the veteran complained of 
daily low back pain with radiation and numbness down the 
right leg.  It was noted he was unable to run, stand for more 
than 10 minutes, walk for more than 30 minutes, or sit.  
There was no bowel or bladder incontinence or erectile 
dysfunction.  He had previously worked as a hotel security 
guard, but had not worked since June and was scheduled for a 
right hemilaminectomy in August.  The examiner discontinued 
the physical examination because the veteran was to undergone 
back surgery in two weeks.  The June 2002 MRI study was 
summarized and the examiner provided a diagnosis of 
degenerative disc disease in the lumbar spine with disc 
extrusions and nerve root compression.  

VA hospital records show the veteran underwent a right L3-L4 
laminectomy and diskectomy in August 2002.  Hospital records 
dated in January 2003 show he underwent a superior gluteal 
artery perforator flap closure of defect for granulation and 
open wound of a lumbar incision.

On VA examination in November 2003 the veteran reported he 
was recovered and well healed from his previous back surgery, 
but complained of difficulty bending and lifting.  He stated 
he was working as a hotel security guard.  Physical 
examination revealed he walked with a normal gait and was 
able to mount the examination table and arise from his chair 
without difficulty.  He demonstrated some pain behavior in 
sitting up from the supine position.  Thoracolumbar spine 
range of motion revealed flexion to 75 degrees, extension to 
15 degrees, lateral bending, bilaterally, to 15 degrees, and 
rotation, bilaterally, to 40 degrees.  Repeat testing 
produced equal numbers.  Tendon reflexes were 1+ uniformly at 
the knees and ankles.  Toe and ankle strength was normal.  
Sensory examination of the legs was normal.  Straight leg 
raise testing was consistently negative with reports of 
posterior thigh stretching and tightness after elevation of 
the legs beyond 60 degrees.  

The examiner noted the veteran described his pain as chronic 
and constant without flare-ups.  The pain was noted as to the 
low, midline, and lumbar areas with occasional radiation to 
the posterior left thigh.  It was noted an October 2003 MRI 
study revealed an enhancing in the right parasagittal aspect 
of the osseous spinal canal at L4-L5 with no evidence of 
recurring or residual disk.  There was mild right neural 
foraminal narrowing at that level, but no significant 
comprehensive sequelae to the other lumbar levels.  The 
diagnosis was status-post diskectomy at L4-L5 with good 
healing and moderately good function.  The examiner noted the 
disorder was considered to be secondary to the veteran's 1989 
motor vehicle accident, in essence, because a disk herniation 
in 1981 would have led to surgery much earlier than 1990.  

In his December 2003 substantive appeal the veteran asserted 
that his back disorder was manifest by marked limitation of 
motion on forward bending in a standing position, 
irregularity of the joints spaces, abnormal mobility on 
forced motion, severe pain radiating down the legs, extreme 
stiffness, aching in the area of the spine affected by 
residuals of disease, and favorable ankylosis of the entire 
thoracolumbar spine.  He stated he required assistance 
dressing and getting in and out of his car and was in danger 
of losing his job because of his extreme limitation of 
motion.  

At his hearing in June 2005 the veteran testified that he 
experienced flare-ups of pain related to his employment in 
hotel security.  He stated that job involved a variety of 
duties including walking the grounds and lifting boxes or 
helping guest.  He reported that his doctor had instructed 
him to take bed rest when necessary, but that it was not 
feasible for him to travel to the hospital to obtain a 
written order for bed rest.  He testified that his 1989 motor 
vehicle accident was only a fender bender and that his back 
surgery was not required until almost a year later.  His 
spouse testified that he occasionally complained of back pain 
after working and that he had spent up to three weeks just 
laying in bed when his back went out.  The veteran reported 
that on average he was working a forty hour week, but that 
over the previous month he had missed five days of work 
because of his back disability.  

On VA examination in June 2006 the veteran complained of pain 
with heavy lifting and with prolonged sitting, but reported 
he was able to walk without limits.  He stated his activities 
of daily living were not impaired and that he was able to 
perform his duties as a motel security officer as required 
except for the occasional need to lift heavy boxes for 
customers.  He stated he had recently voluntarily reduced his 
work hours to a 32 hour week because of pain.  He reported 
infrequent flare-ups of pain approximately once or twice a 
year after heavy lifting that lasted up to three or four days 
and required one to two days of bed rest.  

The examiner noted the veteran's posture, gait, and spine 
curvature were normal.  There was no palpable muscle spasm 
and no listing of the whole spine.  There was no discernable 
narrowing or irregularity of the joint spaces.  Range of 
motion studies revealed flexion to 60 degrees, extension to 
15 degrees, lateral bending, bilaterally, to 20 degrees, and 
rotation, bilaterally, to 30 degrees.  The motions were all 
without apparent pain, but the veteran complained of pain at 
each of the extremes of motion.  There was no objective 
evidence of pain.  Deep tendon reflexes were 1+ at the knees 
and ankles.  Lower extremity strength and sensory responses 
were normal.  Straight leg raise testing produced complaints 
of ipsilateral low back pain with elevation of the legs at 
about 60 degrees.  

The examiner, in essence, concurred with the November 2003 
examiner's opinion that the veteran's herniated disc and disc 
degenerative disorder occurred as a result of the 1989 motor 
vehicle accident, but that an opinion as to which present 
symptoms were due to either incident was not possible without 
resort to speculation.  In an addendum to the report the 
examiner noted, in essence, that there was no evidence of any 
additional loss of motion due to flare-ups and no additional 
limitation of motion due to pain, fatigue, weakness, or lack 
of endurance following repetitive use.  X-ray examination 
findings revealed moderate disc space narrowing at L4-L5, 
mild disc space narrowing at L2-L3 and L3-L4, postsurgical 
change at L4, and posterior spondylosis at L3-S1.

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2006).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2006).  

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2006).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2006).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2006).

During the pendency of this appeal, the criteria for 
intervertebral disc disease, 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, were revised effective September 23, 2002.  See 67 
Fed. Reg. 54,345 (Aug. 22, 2002) ("revised disc 
regulations").  Further, the remaining spinal regulations 
were amended and the diagnostic codes renumbered in September 
2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) ("revised 
spinal regulations").  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006).

5289
Spine, ankylosis of, lumbar:

Unfavorable
50

Favorable
40
38 C.F.R. § 4.71a, Diagnostic Code 5287 (prior to September 
26, 2003).

5292
Spine, limitation of motion of, lumbar:

Severe
40

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5292 (prior to September 
26, 2003).

5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to site of 
diseased disc, little intermittent relief
6
0

Severe; recurring attacks, with intermittent relief
4
0

Moderate; recurring attacks
2
0

Mild
1
0

Postoperative, cured
0
38 C.F.R. § 4.71a, Diagnostic Code 5293 (Prior to September 
23, 2002).



5294
Sacro-iliac injury and weakness:
5295
Lumbosacral strain:

Severe; with listing of the whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion.
4
0

With muscle spasm on extreme forward bending, 
unilateral loss of lateral spine motion, unilateral, 
in standing position
2
0

With characteristic pain on motion
1
0

With slight subjective symptoms only
0
38 C.F.R. § 4.71a, Diagnostic Codes 5294, 5295 (prior to 
September 26, 2003).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2005).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59 (2006).

Effective September 23, 2002, the rating criteria for 
intervertebral disc syndrome was revised as follows:

5293
Intervertebral disc syndrome:
Evaluate intervertebral disc syndrome (preoperatively 
or postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.

With incapacitating episodes having a total duration of 
at least six weeks during the past 12 months....

60
With incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the 
past 12 months....

40
With incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the 
past 12 months.......

20
With incapacitating episodes having a total duration of 
at least one week but less than two weeks during the 
past 12 months......

10
Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.
Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.
Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment 
on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.
38 C.F.R. § 4.71a, Diagnostic Code 5293 (Effective September 
23, 2002).

Effective September 26, 2003, the rating criteria for the 
spine were revised again:

5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome

***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 

Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 

Note: (4) Round each range of motion measurement to the 
nearest five degrees. 

Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 

Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a (effective September 26, 2003).

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20

With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243 an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment 
by a physician. 
Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment provided that the effects in 
each spinal segment are clearly distinct evaluate each 
segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment. 
38 C.F.R. § 4.71a (effective September 26, 2003).

The September 23, 2002, revisions also specifically provided 
for alternative separate, combined ratings for chronic 
orthopedic and neurological manifestations of intervertebral 
disc syndrome.  It is significant to note that previously the 
rating criteria for Diagnostic Code 5293 included 
consideration of the neurological symptoms as part of the 
criteria for the schedular ratings.  

Sciatic Nerve
852
0
Paralysis of:
Ratin
g

Complete; the foot dangles and drops, no active 
movement possible of muscles below the knee, 
flexion of knee weakened or (very rarely) lost
80

Incomplete:

  Severe, with marked muscular atrophy
60

  Moderately severe
40

  Moderate
20

  Mild
10
862
0
Neuritis.
872
0
Neuralgia.
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2006).

The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type 
picture for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral the rating should 
include the application of the bilateral factor.  38 C.F.R. 
§ 4.124a (2006).

In this case, the record shows the veteran's service-
connected lumbosacral strain is presently assigned a 
20 percent rating under Diagnostic Code 5295.  The Board 
finds and that similar rating under the criteria of 
Diagnostic Code 5292 is equally appropriate based upon the 
evidence of record.  See Butts v. Brown, 5 Vet. App. 532, 539 
(1993) (holding that the Board's choice of diagnostic code 
should be upheld so long as it is supported by explanation 
and evidence).  It is significant to note that the June 2006 
VA examiner found that symptoms due exclusively to the 
veteran's 1989 motor vehicle accident could not be specified 
without resort to speculation and that prior to that accident 
a September 1987 VA examination included diagnoses of chronic 
back strain probably secondary to herniated nucleus pulposus, 
neuroradiculitis manifested by dyesthesia of the right calf 
and along the posterior thigh, and herniated nucleus pulposus 
manifested by narrowing of the L5-S1 interspace.  Therefore, 
the Board finds that all of the veteran's present low back 
symptoms must be assumed as attributable to his service-
connected lumbosacral strain and that consideration of the 
criteria for intervertebral disc syndrome is also warranted.

Based upon the evidence of record, the Board finds the 
veteran's service-connected lumbosacral strain is presently 
manifested by no more than moderate limitation of lumbar 
spine motion, including as a result of pain and dysfunction, 
and narrowing or irregularity of joint spaces.  There is no 
recent evidence of severe intervertebral disc syndrome, 
listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, abnormality on forced motion, incapacitating 
episodes of intervertebral disc syndrome having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months, forward flexion of the 
thoracolumbar spine limited to 30 degrees or less, or lumbar 
spine ankylosis.  While the veteran's back symptoms may have 
been more severe prior to recovery from his August 2002 back 
surgery, his request for an increased rating must be based 
upon his present level of disability.  The November 2003 and 
June 2006 VA examination findings are persuasive as to the 
present level of disability.  Therefore, the Board finds 
entitlement to a rating in excess of 20 percent is not 
warranted under the old or new versions of the applicable 
Diagnostic Code criteria.

The Board notes the regulation revisions effective 
September 26, 2003, allow for a possible schedular rating in 
excess of 20 percent based upon alternative separate, 
combined ratings for chronic orthopedic and neurological 
manifestations of intervertebral disc syndrome.  As the 
veteran's orthopedic disability warrants a 20 percent 
schedular rating for limitation of lumbar spine motion, a 
combined rating in excess of 20 percent would require 
additional current evidence of mild severe incomplete sciatic 
nerve paralysis.  The November 2003 and June 2006 
examinations revealed normal lower extremity strength and 
sensory responses.  Therefore, the Board finds a separate 
compensable rating for a neurologic disability or a combined 
schedular rating in excess of 20 percent is not warranted 
under the rating criteria effective after September 26, 2003.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder, that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  Although the veteran reported he has 
experienced problems with employment due to his service-
connected back disability and that he had voluntary reduced 
his work hours, recent VA examination findings do not 
demonstrate a marked interference with employment.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. 
§ 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to a rating in excess of 20 percent for 
lumbosacral strain is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


